DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/21/2022 is acknowledged.
Amendments to Specification are acknowledged, prior objection is withdrawn.
Terminal Disclaimer is acknowledged, double patenting rejections are withdrawn.
Claims 1 and 5 have been amended.
Claims 1-8 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US20180352564A1; supported by Provisional Application 62/264226), hereafter Ye, in view of Takeda et al. (US20170359806A1), hereafter Takeda.

Regarding claims 1 and 5,
Ye discloses methods performed by a user equipment (UE) and base station (BS) (Title; Fig. 2, 3, 7) comprising sending, by the BS, and receiving by the UE, a first parameter with a first value in a first Downlink Control Information (DCI) format in subframe n, wherein the first DCI format is for scheduling Physical Uplink Shared Channel (PUSCH) transmission in each of multiple subframes in an unlicensed spectrum, the first DCI format being different from DCI format 1C (Fig. 2, 206; paragraphs 26; multiple subframe PUSCH in unlicensed spectrum scheduled via single DCI 0/4), wherein, whether an offset from the subframe n: is equal to a predetermined value; or is an offset value determined by the base station, is based on the first value (Fig. 3, 310; Fig. 4, 414-418; Fig. 6, 614-618; paragraph 43; subframe index that is scheduled by DCI can be indicated as an offset with respect to the subframe containing the DCI), the duration of the PUSCH transmission in subframes is determined (Fig. 5, 503; paragraph 30, 34, 43-45; additional field appended to DCI indicating which uplink subframe are scheduled) and performing the PUSCH transmission in the multiple subframes, based on the first parameter (Fig. 2, 210-212; Fig. 7, 715).  See also supporting provisional: pg. 5-8, figures 1-3.
Ye does not expressly show a second parameter in DCI format 1C.
Takeda discloses dynamic change signaling for a plurality of CCs/subframes based on parameters in DCI format 1C as additional information sent to the UE (Fig. 5; paragraphs 39-51).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify Ye by utilizing a second parameter in DCI format 1C, as shown by Takeda, thereby enabling dynamic configuration change signaling without increasing the processing load and while using the same DCI format as in the existing framework of Ye.

Regarding claims 2-4 and 6-8,
Ye discloses PUSCH transmission is performed/received after performing LBT procedures (Fig. 4, 6; LBT prior to 414/616; paragraph 51), starts within a symbol of a subframe (Fig. 4, 6; PUSCH 414-418/614-618 starts at the beginning of subframe 407/607), and occupies one or more continuous subframes (Fig. 4, 6; -414-418/614-618 occupy continuous subframes 414-418/614-618).

Response to Arguments
3.	Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg. 7-9 of the Amendment, Applicant contends that the cited prior art fails to show BOTH a first parameter/DCI format AND a second parameter/DCI format 1C, and subsequently performing PUSCH transmission based BOTH the first AND second parameters/DCIs.
The Examiner respectfully disagrees.  Takeda discloses the use of dynamic change signaling via DCI format 1C as “additional information” while using the same DCI format as the DCI format in the existing framework.  As such, combining the cited disclosure of Ye with additional information signaled via DCI format 1C, as in Takeda, results in the use of performing PUSCH transmission based on both the existing and additional DCI information.  Therefore, the rejections based on the combination of Ye and Takeda are properly maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477